Citation Nr: 0117154	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-23 363	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to an original rating in excess of 10 percent 
for a right knee disability.

4.  Entitlement to an original rating in excess of 10 percent 
for tinea versicolor.

5.  Entitlement to an increased original (compensable) rating 
for tinea pedis.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987, February 1991 to April 1991, and from September 
1991 to March 1992.  The veteran is also shown to have 
participated in active duty for training from July 1994 to 
August 1994.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Winston-Salem, North Carolina.  The Board notes that the case 
is currently under the jurisdiction of the RO located in 
Phoenix, Arizona.

The veteran was afforded a hearing before a local VA hearing 
officer at the RO in January 1996.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Review of the evidentiary record shows that the appellant has 
indicated that he has been awarded Social Security 
Administration (SSA) disability benefits for his bipolar 
disorder.  See VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated in February 2001.  The 
RO is not shown to have requested records associated with the 
veteran's SSA award.  VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  As such, it is the opinion of the Board that an 
attempt should be made to obtain the medical evidence which 
was used by SSA in its determination as this evidence may 
prove beneficial in support of the veteran's current claim 
for service connection.  

In addition, concerning the claim for service connection for 
bipolar disorder, a private medical office note from Dr. 
Mitchell dated in June 1993 shows that the physician supplied 
a diagnosis of bipolar disorder and noted that the veteran's 
first illness occurred one and one-half years earlier.  

Also of record is a VA Persian Gulf History and Physical 
Examination Report dated in March 1995 which is shown to 
include a diagnosis of bipolar disease.  Bipolar disorder is 
also shown to have been diagnosed on VA neuropsychiatric 
examination in February 1996 as well as on VA outpatient 
treatment in April 1998.

While the record shows that bipolar disorder has been 
diagnosed in this case, following a review of the evidence of 
record, the Board observes that the veteran has not been 
medically examined in order to ascertain if there is, in 
effect, any relationship between his diagnosed bipolar 
disorder and his periods of service.  

As such, pursuant to the provisions of the above-discussed 
Veterans Claims Assistance Act of 2000, as well as in order 
to comply with the statutory duty to assist, which includes 
the providing of examinations or obtaining medical opinions 
when necessary, the veteran should be afforded an appropriate 
VA examination in an attempt to ascertain the nature, 
severity, and the etiology of the bipolar disorder, for which 
he is currently seeking service connection.  See also 38 
C.F.R. § 3.326 (2000).

Regarding the veteran's claim for an increased rating for his 
service-connected right knee disability, the Board notes that 
he was originally granted service connection for a right knee 
disability in February 1991, and that he sought an increased 
rating, due to an increase in the severity of his disability, 
in May 1991.  Review of the evidentiary record shows that an 
increased rating for the veteran's right knee disorder was 
denied by the RO in August 1995, and that the veteran 
expressed disagreement with this decision, also in August 
1995.  The Board also points out, parenthetically, that the 
RO, in November 2000, granted service connection for 
traumatic arthritis of the right knee secondary to the 
veteran's service-connected right knee disability.  The 
veteran is not shown to have perfected an appeal concerning 
this issue.

Review of the record shows that the veteran has not been 
afforded a detailed comprehensive orthopedic evaluation 
concerning his right knee disorder since September 1999.  In 
this regard, VA outpatient treatment records show that the 
veteran has received treatment for symptomatology related to 
his right knee following that examination.  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended and 
conducting a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Further, the Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

It is observed that the above-discussed September 1999 VA 
orthopedic examination does not appear to have sufficiently 
complied with the requirements set out by the Court in 
DeLuca, supra.  Specifically, pain on active and passive 
motion was not sufficiently documented.  Additionally, 
sufficient range of motion testing, such as flexion, 
extension, lateral flexion, and rotation, is not shown to 
have been performed.  Furthermore, review of the examination 
report does not show that the effects of the disability upon 
ordinary use, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination 
were considered as to the veteran's service-connected right 
knee disability.  Thus, the Board is of the opinion that a 
thorough and contemporaneous orthopedic examination should be 
conducted to ascertain the effect of the veteran's right knee 
disability on his functional capabilities, as well as all 
other pertinent matters.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Concerning the two issues presently before the Board 
regarding skin disabilities, the Board observes that the 
claims file shows that the veteran was granted service 
connection for tinea versicolor and tinea pedis in March 
1996, and that a zero percent disability evaluation was 
assigned at that time.  Later, as shown as part of a November 
2000 supplemental statement of the case, the schedular 
evaluation of the veteran's service-connected tinea 
versicolor was increased to 10 percent, and the rating 
assigned for his tinea pedis was continued as zero percent.  

In particular reference to skin disorders, the Court has held 
that the frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed by rating adjudicators, and 
that a skin disorder should be considered, whenever possible, 
at a time when it is most disabling.  Bowers v. Brown, 2 Vet. 
App. 675 (1992); Ardison v. Brown, 6 Vet. App. 405 (1994).  
From review of the 1999 dermatology examination report, it 
appears that in order to more accurately rate the veteran's 
skin disabilities, a VA dermatological examination should be 
scheduled during such an episode when the veteran's skin 
disorder is exacerbated.  See Bowers, supra. 

Finally, the Court has held that separate or "staged" 
schedular disability ratings may be assigned subsequent to an 
initial award of service connection based upon the facts in 
each case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify the names and complete addresses 
of any additional medical providers, 
either private or VA, who have treated 
him for his bipolar disorder as well as 
for his service-connected disabilities at 
issue.  After securing any necessary 
release, the RO should attempt to obtain 
any records identified by the veteran 
which have not already been associated 
with record.  All records obtained should 
be added to the claims folder.  

2.  The RO should contact the SSA in 
order to obtain all official 
documentation of any application for 
benefits filed by the veteran including 
any SSA Administrative Law Judge 
Decision, as well as copies of the 
medical records upon which any decision 
was based.  All of these records are to 
be associated with the claims folder.

3.  The RO should take the appropriate 
action to obtain medical treatment 
records from the VA medical center 
located in Tucson, Arizona from August 
2000 to the present.  All records 
obtained should be associated with the 
claims folder.

4.  After completion of the above 
development, and even if no records are 
obtained, the RO should schedule the 
veteran for a VA examination by a 
psychiatrist in order to determine 
whether he now has a psychiatric 
disorder, to include bipolar disorder.  
The examiner should specify the nature of 
the current psychiatric disorder shown to 
be manifested by the veteran, if any, and 
should evaluate whether it is at least as 
likely as not that any present 
psychiatric disorder is related to the 
veteran's periods of service.  All 
appropriate tests should be accomplished.  
The examination report must reflect a 
review of pertinent material in the 
claims folder.  The report of the 
examination should include the complete 
rationale for all opinions expressed.  
The claims folder must be made available 
to the examiner prior to the examination.

5.  The RO should schedule the veteran 
for a VA dermatological examination by an 
appropriate specialist in order to assess 
the current nature, severity, and 
characteristics of his service-connected 
tinea versicolor and tinea pedis.  If 
possible, said examination should be 
scheduled when the veteran's skin 
disorders are most disabling.  Bowers, 
Ardison, supra.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
examination.

6.  A VA examination should be conducted 
by an orthopedist to determine the 
current severity of the veteran's 
service-connected right knee disability.  
All indicated studies, including X-rays, 
should be performed, and all findings 
should be set forth in detail.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.  The right knee 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function affected by 
limitation of motion.  The examiner 
should also be asked to note the normal 
ranges of motion concerning the knee.  
Additionally, the examiner should be 
requested to determine whether the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express a separate opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran's 
right knee is used repeatedly over a 
period of time.  

7.  Thereafter, following any additional 
development deemed appropriate, the RO 
should review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
development actions and/or examination 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

8.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.

9.  Finally, the RO should readjudicate 
the appellant's claims as listed on the 
title page of this decision.  In 
reference to the increased rating claims, 
the RO should re-adjudicate the issue of 
a rating in excess of 10 percent for a 
right knee disability in light of Deluca, 
supra, and with consideration given to 
any additional evidence that may have 
been added to the record.  In addition, 
consideration should be given to the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(2000).  Additionally, the decision 
reached in Fenderson, supra should be 
considered, as well as regarding the 
readjudication of the claims for 
increased ratings for tinea versicolor 
and tinea pedis.

If the RO denies any benefit sought, it should provide the 
appellant and his representative a supplemental statement of 
the case and an opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




